internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b02-plr-112770-01 date date x y a b c d e f court trust trust trust trust plr-112770-01 trust trust trust trust trust trust trust trust trust trust trust state z d e f year plr-112770-01 year year g h i j accountant busine sec_1 busine sec_2 dear this is in reply to your letter dated date and prior correspondence submitted on behalf on x requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x a state z corporation was incorporated on d x is engaged in busine sec_1 x owns percent of the issued and outstanding_stock of y a state z corporation engaged in busine sec_2 the current shareholders of x are a_trust trust trust trust trust trust trust trust trust trust trust trust trust trust and trust prior to e x and y joined in filing a consolidated federal_income_tax return on f x filed a timely form_2553 election by a small_business_corporation for the purpose of treating x as an s_corporation effective e also on f x timely filed a form_966 corporate dissolution or liquidation pursuant to notice_97_4 1997_1_cb_351 for the purpose of treating y as a qualified_subchapter_s_subsidiary qsub within the meaning of sec_1361 effective e prior to year the shareholders of x included a b c and d and trust sec_1 - which respectively benefitted seven members of a’s family in year x’s counsel d drafted trusts - for the same seven beneficiaries respectively trusts -14 were funded with x stock in year and year plr-112770-01 shortly before the filing of x’s s_corporation_election and the qsub election for y accountant and x asked e an attorney and advisor to x to review the chart accountant had prepared to verify that it represented e’s understanding of the ownership of x as of both h the day before the s_corporation_election was to be effective and as of i the date such verification was requested e verified in writing that the chart was accurate as a result when accountant prepared the form_2553 for x it believed that there were only seven trusts that were shareholders in x b the trustee of trust sec_1 - signed the consent statement to the form_2553 seven times for the trusts referencing only the beneficiary of each trust on the consent statement in addition seven electing_small_business_trust esbt elections were filed x and its shareholders reviewed the election forms and believed them to be accurate as a result of having made the s_corporation and esbt elections income_tax returns were required to be filed for the trusts for x’s taxable_year ending g this was the first time that these trusts were required to file income_tax returns because x had never declared dividends while x was a c_corporation and the trusts had no assets other than x stock in april of year while preparing the tax returns for trusts accountant realized for the first time that the trusts had been drafted as separate entities and should file separate tax returns and advised x of this determination a hired an attorney f to look at the trusts in light of this issue after a review of the trusts f determined that trust sec_1 - were separate legal entities under state z law and discovered various scrivener errors with trusts - that were in need of correction on j court issued an order correcting the scrivener errors upon further review of x’s s_corporation and esbt elections accountant discovered various additional errors described in the request a as x’s president represents that at all times since e x has treated itself as an s_corporation and treated y as a qsub a represents that the invalid s_corporation_election was inadvertent and was not motivated by tax_avoidance or hindsight a further represents that x intended to be an s_corporation effective e and that x intended for y to be a qsub effective as of e x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to the period specified by sec_1362 sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible plr-112770-01 corporation and that does not have as a shareholder a person other than an estate and other than a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 the term ineligible_corporation means any corporation which is a a financial_institution which uses the reserve_method of accounting for bad_debts described in sec_585 b an insurance_company subject_to tax under subchapter_l c a corporation to which an election under sec_936 applies or d a disc or former_disc sec_1361 provides that except as provided in regulations prescribed by the secretary for purposes of title_26 i a corporation which is a qualified_subchapter_s_subsidiary shall not be treated as a separate corporation and ii all assets liabilities and items of income deduction and credit of a qualified_subchapter_s_subsidiary shall be treated as assets liabilities and such items as the case may be of the s_corporation sec_1361 provides that for purposes of sec_1361 the term qualified_subchapter_s_subsidiary means any domestic_corporation which is not an ineligible_corporation as defined in sec_1361 if i percent of the stock of such corporation is held by the s_corporation and ii the s_corporation elects to treat such corporation as a qualified_subchapter_s_subsidiary sec_1361 provides that for purposes of sec_1361 and except as provided in sec_1361 the term electing_small_business_trust means any trust if-- i such trust does not have as a beneficiary any person other than i an individual ii an estate or iii an organization described in paragraph or of sec_170 which holds a contingent_interest and is not a potential_current_beneficiary ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust in notice_97_12 1997_1_cb_385 the service provided guidance regarding esbt elections in particular the trustee of an esbt must file the esbt election within the time requirements prescribed in sec_1_1361-1 of the income_tax regulations for filing qualified_subchapter_s_trust elections generally within the 16-day-and-2- month period beginning on the day that the stock is transferred to the trust sec_1362 provides that an election under sec_1362 will be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that any termination under sec_1362 shall be effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined plr-112770-01 without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination was inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the information submitted and the representations made we conclude that x's s_corporation_election was ineffective for the taxable_year beginning on e we also conclude that the ineffectiveness of x's s_corporation_election was an inadvertent invalid election within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation effective e and thereafter and y will be treated as a qsub effective e and thereafter provided that apart from the events and errors described above x's s_corporation_election was otherwise valid and is not otherwise terminated under sec_1362 and the qsub election for y was otherwise valid and not terminated under sec_1361 in addition trust sec_1 though will be treated as shareholders of x for the period effective e trust sec_1 through will be treated as electing small_business trusts under sec_1361 beginning on e x’s shareholders must include their pro_rata share of the separately and nonseparately computed items of x as provided in sec_1366 make any adjustments to stock basis as provided in sec_1367 and take into account any distributions made by x to shareholders as provided in sec_1368 if x or its shareholders fail to treat x as described above this ruling will be null and void these rulings are conditioned on x within days of the date of this letter filing a new form_2553 with the appropriate service_center with an effective date of e furthermore an esbt election for each of trust sec_1 - pursuant to the procedures set forth in notice_97_12 must be filed with the appropriate service_center within days of the date of this letter_ruling a copy of this letter should be attached to the new form_2553 and the esbt elections except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code plr-112770-01 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter will be sent to x’s authorized representative sincerely yours matthew lay senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
